I., ''   l    '"'"i\•'

             AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 of!
                                                                                                                                                              c/J
                                                 UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA

                                  United States of America                               JUDGMENT IN A CRIMINAL CASE
                                             v.                                          (For Offenses Committed On or After November 1, 1987)


                                   Daniel Garcia-Sandoval                                CaseNumber: 3:19-mj-22194

                                                                                         Ben'amin P Ll:c:i'.hrn~a;;n:-::=:-:--:~------.,
                                                                                         Defendant's Attorne


             REGISTRATION NO. 85479298
                                                                                                                          MAY 8 1 2019
             THE DEFENDANT:
              ISi pleaded guilty to count(s) 1 of Complaint
                                                       ~~---=--~~~~~~~~--+!!~~~1'if&\'~~6l;mn
               D was found guilty to count(s)                                              SY
                 after a plea of not guilty.
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
             Title & Section                   Nature ofOffeuse                                                            Count Number(s)
             8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1

               D The defendant has been found not guilty on count( s)                 ~~~~~~~~~~~~~-----~


               D Count(s)                                                                 dismissed on the motion of the United States.
                                ~----------------~



                                                         IMPRISONMENT
                    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
             imprisoned for a term of:

                                            tJ, TIME SERVED                           D _ _ _ _ _ _ _ _ _ _ days

               ISi Assessment: $10 WAIVED ISi Fine: WAIVED
               [gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in                                             1
               the defendant's possession at the time of arrest upon their deportation or removal.
               D Court recommends defendant be deported/removed with relative,                            charged in case


                  IT IS ORDERED that the defendant shall notify the United .States Attorney for this district within 30 days
                                                                                                                                                                    l
             of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
             imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
             United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Friday, May 31, 2019
                                                                                       Date oflmposition of Sentence


             Received           '~
                            =Du=s=M~~----~
                                                                                       :Jvlicfiae{]. Seng
                                                                                       HONORABLE MICHAEL J. SENG
                                                                                       UNITED STATES MAGISTRATE JUDGE

                                                                                                                                                                    I
             Clerk's Office Copy                                                                                                     3: 19-mj-22194                 I
                                                                                                                                                                    I:,1
